                   Case 20-80007       Doc 25         Filed 04/02/20   Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION

IN RE:                                            )
         Connie Ann Cummings                      )
         Gary Ross Willmon,                       )
                   Debtors,                       )             Chapter 13
                                                  )             Case No. 20-80007
                                                  )
                                                  )
                                                  )


     DEBTOR’S OBJECTION TO U.S. BANK TRUST, N.A., AS TRUSTEE OF THE
      LODGE SERIES III TRUST C/O BSI FINANCIAL SERVICES PROOF OF
                              CLAIM NO. 5

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

   NOW COMES, Connie Ann Cummings and Gary Ross Willmon, Debtors, and objects to

the U.S. Bank Trust, N.A., as Trustee of the Lodge Series III Trust c/o BSI Financial Services’

Proof of Claim No. 5, (hereinafter BSI Financial Services), filed on March 5, 2020 and in

support of its objection sets forth as follows:

   1. The proof of claim for the amount of $215,715.00 filed by BSI Financial Services is

         for mortgage payments and additional fees for a house that Debtors currently reside

         in at 14 Kandes Court, Durham NC, 27713.

   2. The debtors purchased the home in 2001 with a mortgage from Lender Corp., for

         the value of or about $180,000.00.

   3. Since first purchased, the mortgage from Lender Corp., has been sold and

         repurchased several times, before being held by BSI Financial Services.

   4. The debtors contend that throughout the subsequent sale and repurchases, Debtors

         have continued to make payments on the mortgage in which they thought was being

         paid as necessary or attempted to make payments on the mortgage.

   5. The debtors further contend that these mortgage transfers has accumulated in excess

         $35,000.00 in service fees and cost from BSI Financial Services.
                  Case 20-80007       Doc 25     Filed 04/02/20      Page 2 of 3



   6. Accordingly, the U.S. Bank Trust, N.A., as Trustee of the Lodge Series III Trust c/o BSI

       Financial Services’ claim for $215,715.00 should be reduced to the outstanding principal

       amount of $172,962.78.

   7. The presumptive amount of attorney’s fees for this motion is $400.00. The presumptive

       fee of $400.00 is requested in this motion.

   WHEREFORE, Debtors, respectfully object to the U.S. Bank Trust, N.A., as Trustee of the

Lodge Series III Trust c/o BSI Financial Services’ Proof of Claim and that the presumptive

attorney’s fee in the amount of $400.00 be allowed.

   Respectfully Submitted,

This the 2nd day of April, 2020.


                                               THE LEMONS LAW FIRM, PLLC



                                                /s/ Carena Brantley Lemons
                                                Carena Brantley Lemons
                                                Attorney for the Debtors
                                                1921 North Pointe Drive, Suite 201
                                                Durham, North Carolina 27705
                                                N.C. Bar No. 28249
                  Case 20-80007       Doc 25    Filed 04/02/20      Page 3 of 3




                                   CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing Notice via ECF, in the

manner prescribed by Rule 5 of the Rules of Civil Procedure, with the same addressed to:


       Richard M. Hutson, II
       Chapter 13 Trustee
       Post Office Box 3613
       Durham, NC 27702-3613

       Connie Ann Cummings
       Gary Ross Willmon
       14 Kandes Court
       Durham NC, 27713

       U.S. Bank Trust, N.A., as Trustee of the Lodge Series III Trust
       c/o BSI Financial Services
       1425 Greenway Drive
       Suite 400
       Irving TX, 75038

This the 2nd day of April, 2020.


                                             THE LEMONS LAW FIRM, PLLC



                                             /s/ Carena Brantley Lemons
                                             Carena Brantley Lemons
                                             State Bar No. 28249
                                             1921 North Pointe Drive, Suite 201
                                             Durham, North Carolina 27705
                                             (919) 688-7799 Fax (866) 302-5417
